Citation Nr: 9918357	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  94-07 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for eosinophilic granuloma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


REMAND

The veteran served on active duty from August 1943 to April 
1946.  This case came to the Board of Veterans' Appeals on 
appeal of a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  
When the case was before the Board in July 1996, it was 
remanded for further development, to include a VA examination 
with medical opinions with respect to specific questions 
posed by the Board.  In addition, the examiner was to provide 
the rationale for each opinion expressed.

In accordance with the Board's remand, the veteran was 
provided a VA examination in September 1998.  The diagnosis 
was suspect pulmonary eosinophilic granuloma.  The claims 
folders were not made available to the examiner for review, 
and the examiner did not provide the medical opinions 
requested in the Board's remand.

Thereafter, the claims folders were made available to the 
examiner for review.  In a November 1998 addendum, the 
examiner stated that a diagnosis of eosinophilic granuloma 
had not been firmly established in the past and that a 
thoracotomy to obtain an adequately large lung sample would 
be required to establish the diagnosis.  The physician added 
that in view of the veteran's age and health, this procedure 
should not be performed unless it is absolutely necessary.  
The physician also stated that pulmonary eosinophilic 
granuloma, "is not likely to be caused by meningitis, 
[diabetes insipidus] or pulmonary tb."  

The physician was not responsive to the questions posed in 
the Board's remand nor did he provide any rationale for the 
opinion expressed.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  If the veteran identifies any 
additional records pertinent to his 
claim, the RO should take appropriate 
steps to obtain a copy of such records.

2.  Then, the claims folders should be 
forwarded to the VA physician who 
examined the veteran in September 1998.  
Based upon a review of the claims 
folders, to include the report of his 
September 1998 examination of the 
veteran, the physician should provide an 
opinion with respect to the following:

Is it at least as likely as not that 
the veteran currently has 
eosinophilic granuloma?  

If the physician is of the opinion that 
it is at least as likely as not that the 
veteran currently has eosinophilic 
granuloma, the physician should provide 
opinions with respect to the following:

Is it at least as likely as not that 
the eosinophilic granuloma was 
present during service? 

Is it at least as likely as not that 
the eosinophilic granuloma was 
caused or chronically worsened by 
the veteran's service-connected 
diabetes insipidus and/or cerebro-
spinal meningitis? 

The physician should also provide the 
rationale for each opinion expressed.

3.  If the physician who performed the 
September 1998 VA examination is 
unavailable, the RO should arrange for 
another VA physician with appropriate 
expertise to review the claims folders 
and provide the requested opinions with 
supporting rationale.

4.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


